          Case 1:19-cr-00929-AKH Document 30 Filed 01/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
KAY ANN WALKER,
                                                    :     19 Cr. 929 (AKH)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about December 20, 2019, KAY ANN WALKER (the

“Defendant”), was charged in a two-count Indictment, 19 Cr. 929 (AKH) (the “Indictment”), with

theft of government funds, in violation of Title 18, United States Code, Section 641 (Count One);

and misappropriation of postal funds, in violation of Title 18, United States Code, Section 1711

(Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real and personal, that constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment;

               WHEREAS, on or about January 7, 2021, the Defendant pled guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28

United States Code, Section 2461(c): a sum of money equal to $101,000 in United States currency,
          Case 1:19-cr-00929-AKH Document 30 Filed 01/07/21 Page 2 of 4




representing proceeds traceable to the commission of the offense charged in the Count One of the

Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $101,000 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Kaylan E. Lasky of counsel, and the Defendant, and her counsel, Robert Baum, Esq.,

that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $101,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, KAY ANN

WALKER, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
          Case 1:19-cr-00929-AKH Document 30 Filed 01/07/21 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:19-cr-00929-AKH Document 30 Filed 01/07/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By:                                                                 1/6/21
       KAYLAN E. LASKY                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2315


KAY ANN WALKER

By:    /S/                                                          1/5/21
       KAY ANN WALKER                                               DATE

By:     /S/                                                         1/5/21
       ROBERT BAUM, ESQ.                                            DATE
       Attorney for Defendant
       Federal Defenders of New York
       52 Duane Street, 10th Floor
       New York, New York 10007




SO ORDERED:

 /s/ Hon. Alvin K. Hellerstein                                      Jan. 7, 2021
HONORABLE ALVIN K. HELLERSTEIN                                      DATE
UNITED STATES DISTRICT JUDGE
